Exhibit 10.8

 

PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT

 

THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is made this
30th day of April, 2010 by LIQUIDITY SERVICES, INC., a corporation organized
under the laws of the State of Delaware (the “Borrower”) in favor of BANK OF
AMERICA, N.A., a national banking association, its successors and assigns (the
“Lender”).

 

RECITALS

 

A.            Borrower has applied to the Lender for a revolving credit facility
in the maximum principal amount of Thirty Million Dollars ($30,000,000) and, as
part of that revolving credit facility, a letter of credit facility in the
maximum principal amount of Ten Million Dollars ($10,000,000) (collectively, the
“Credit Facilities”), which is to be advanced pursuant to the terms of a
Financing and Security Agreement of even date herewith by and between the
Borrower and the Lender (as amended, modified, restated, substituted, extended
and renewed at any time and from time to time, the “Financing Agreement”).

 

B.            As a condition precedent to making advances under the Credit
Facilities, the Lender required that Borrower, secure the payment and
performance of all of the Obligations by the execution of this Agreement.

 

C.            All defined terms used in this Agreement and not defined in this
Agreement shall have the meaning given to such terms in the Financing
Agreement.  As used in this Agreement, the singular number shall include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender shall include all genders, as the context may require.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower and the Lender hereby agree as follows:

 

ARTICLE I
SECURITY

 

Section 1.1             Collateral.

 

As security for the prompt and full payment and performance of all of the
Obligations, and as security for the prompt and full performance of all of the
obligations of the Borrower under this Agreement and all of the Obligations
under the Financing Agreement and all of the other Financing Documents, whether
now in existence or hereafter created and whether joint, several, or both,
primary, secondary, direct, contingent or otherwise, the Borrower hereby
pledges, assigns and grants to the Lender a first priority security interest in,
assignment of, and lien on, the following property of the Borrower
(collectively, the “Collateral”), whether now existing or hereafter created or
arising:

 

(a)           all rights, title and interest in and to and as a member of
Surplus Acquisition Venture, LLC (the “LLC”) under the LLC’s operating agreement
as the same may

 

--------------------------------------------------------------------------------


 

have been or may be amended, supplemented, restated, or otherwise modified at
any time and from time to time (the “Operating Agreement”);

 

(b)           all rights as a member of LLC to receive from LLC any and all cash
and non-cash distributions (regardless of how such distributions are classified
and including any and all distributions-in-kind and liquidating distributions),
profits, losses, income, revenue, returns of capital, repayments of any loans
made by Borrower to the LLC (including interest and fees with respect to such
loans), and any and all development, management and similar fees payable by the
LLC to Borrower of any kind or nature whatsoever, together with any and all
other rights and property interests including, but not limited to, accounts,
contract rights, instruments and general intangibles arising out of, under or
relating to the LLC and/or the Operating Agreement;

 

(c)           all other or additional equity or debt interests, other securities
or property (including cash) paid or distributed in respect of the LLC by way of
any spin-off, merger, consolidation, dissolution, combination, reclassification
or exchange of equity interests, asset sales, or similar rearrangement or
reorganization; and

 

(d)           all proceeds and products (both cash and non-cash) of the
foregoing, whether now or hereafter arising under any of the foregoing.

 

Section 1.2             Rights of the Lender in the Collateral.

 

The Borrower agrees that with respect to the Collateral the Lender shall have
all the rights and remedies of a secured party under the Uniform Commercial
Code, as well as those provided by law and/or in this Agreement. 
Notwithstanding the fact that the proceeds of the Collateral constitute part of
the Collateral, the Borrower may not dispose of the Collateral, or any part
thereof, without the prior written consent of the Lender.

 

Section 1.3             Registration of Pledge.

 

The Borrower agrees, by Notice of Pledge in substantially the form attached to
this Agreement as Exhibit A, to notify the LLC immediately of the pledge,
assignment and security agreement under this Agreement and issue the Initial
Transaction Statement in substantially the form attached to this Agreement as
Exhibit B.  The Borrower hereby authorizes and directs the LLC to (i) make,
following written notice to do so by the Lender (after the occurrence of an
Event of Default), direct payment to the Lender of any amounts due or to become
due to the Borrower with respect to the Collateral and (ii) comply with all
instructions originated by the Lender without further consent by the Borrower. 
The Borrower acknowledges that the Lender has control over the Collateral within
the meaning of Section 8-106 of the Uniform Commercial Code.

 

Section 1.4             Rights of the Borrower in the Collateral.

 

Until the occurrence of an Event of Default (as hereinafter defined), the
Borrower shall be entitled (a) to vote all ownership or equity interests, (b) to
give consents, waivers and ratification to any and all actions of the LLC
requiring member approval, and (c) to receive all cash and non-cash
distributions which may be paid on account of the Collateral and which are not
otherwise prohibited by the Financing Agreement, this Agreement or any of the
other

 

2

--------------------------------------------------------------------------------


 

Financing Documents.  Any cash distribution payable in respect of the Collateral
which represents, in whole or in part, a return of capital or is paid in
violation of this Agreement, the Financing Agreement or any of the other
Financing Documents shall be received by the Borrower in trust for the Lender,
shall be paid immediately to the Lender and shall be retained by the Lender as
part of the Collateral.

 

The Borrower covenants and agrees that no distribution or other benefit with
respect to the Collateral shall be received by or for the benefit of the
Borrower, and no vote shall be cast or member’s consent, waiver or ratification
given or action taken by the Borrower in its capacity as a member of the LLC,
which would violate or be inconsistent with any of the terms and provisions of
this Agreement or the Financing Agreement or which would materially impair the
position or interest of the Lender in the Collateral or dilute the percentage of
the equity interests in the LLC pledged to the Lender.

 

Section 1.5             Obligations Hereunder Primary.

 

The obligations and liabilities of the Borrower under this Agreement shall be
primary, direct and immediate, shall not be subject to any counterclaim,
recoupment, set off, reduction or defense based upon any claim that the Borrower
may have against the Lender or any other obligor and shall not be conditional or
contingent upon pursuit or enforcement by the Lender of any remedies it may have
against any other person with respect to the Obligations.

 

Section 1.6             Authorization to File Financing Statements.

 

The Borrower hereby authorizes Lender to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Lender’s interest or rights in the Collateral hereunder.

 

Section 1.7             Waiver of Restrictions on Transfer of Collateral.

 

The Borrower hereby unconditionally, irrevocably and expressly waives any
restrictions to the transfer or assignment of the Collateral as provided for in
the Operating Agreement as well as any other provisions therein which may limit
or restrict the assignment as set forth in this Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to make the Credit Facilities available to the Borrower
under the Financing Agreement, the Borrower represents and warrants to the
Lender, as follows:

 

Section 2.1             Percentage Ownership.

 

The ownership interests assigned as part of the Collateral represent one hundred
percent (100%) of the ownership interests of the LLC.

 

3

--------------------------------------------------------------------------------


 

Section 2.2             No Amendments.

 

The Operating Agreement provided to Lender has not been amended, modified,
restated, substituted, extended or renewed.

 

Section 2.3             Operating Agreement.

 

The Borrower has furnished the Lender with a true and complete copy of the
executed Operating Agreement.  The Borrower hereby agrees that the execution of
this Agreement shall constitute the approval of the majority of the members
required under Section 9.1 of the Operating Agreement.

 

Section 2.4             Title to Properties.

 

The Borrower has good and marketable title to the Collateral.  The Borrower has
legal, enforceable and uncontested rights to use freely such property and
assets.  The Borrower is the sole owner of all of the Collateral, free and clear
of all security interests, pledges, voting trusts, agreements, liens, claims and
encumbrances whatsoever, other than the security interest, assignment and lien
granted under this Agreement.  The ownership interests assigned as Collateral
are subject to no outstanding options or other requirements with respect to such
interests.

 

Section 2.5             Perfection and Priority of Collateral.

 

The Lender has, or upon execution and delivery of this Agreement and recording
of the financing statements executed by the Borrower, will have, and will
continue to have as security for the Obligations, a valid and perfected, first
priority, lien on and security interest in all of the Collateral, free of all
other liens, claims and rights of third parties whatsoever.

 

Section 2.6             LCC Interests.

 

None of the pledged ownership interests of the LLC are in certificated form.

 

ARTICLE III
COVENANTS

 

Until payment in full and the performance of all of the Obligations and all of
the obligations of the Borrower hereunder or secured hereby, the Borrower
covenants and agrees with the Lender as follows:

 

Section 3.1             Delivery of Collateral.

 

Borrower will not allow any of the ownership interests of the LLC to become
certificated without the Lender’s prior written consent.  If Lender provides
such consent and the ownership interests of the LLC are certificated, the
Borrower shall deliver immediately to the Lender any certificates representing
ownership interests in the LLC, and all instruments, items of payment and other
Collateral received by the Borrower and executed irrevocable, undated and blank
membership powers, substantially in the form attached to this Agreement as
Exhibit C, for all of

 

4

--------------------------------------------------------------------------------


 

the assigned LLC interests.  All Collateral at any time received or held by the
Borrower shall be received and held by the Borrower in trust for the benefit of
the Lender, and shall be kept separate and apart from, and not commingled with,
the Borrower’s other assets.

 

Section 3.2             Defense of Title and Further Assurances.

 

The Borrower will do or cause to be done all things necessary to preserve and to
keep in full force and effect its interests in the Collateral, and shall defend,
at its sole expense, the title to the Collateral and any part thereof.  Further,
the Borrower shall promptly, upon request by the Lender, execute, acknowledge
and deliver any financing statement, endorsement, renewal, affidavit, deed,
assignment, continuation statement, security agreement, certificate or other
document as the Lender may reasonably require in order to perfect, preserve,
maintain, protect, continue, realize upon, and/or extend the lien and security
interest of the Lender under this Agreement and the priority thereof.  Borrower
shall pay to the Lender upon demand all taxes, costs and expenses (including but
not limited to reasonable attorney’s fees) incurred by the Lender in connection
with the preparation, execution, recording and filing of any such document or
instrument mentioned aforesaid.  Borrower hereby irrevocably appoints the Lender
as its attorney-in-fact, with power of substitution from time to time, to take
such actions as are described in this Section as well as any other action which
Borrower is required to take under this Agreement or under any of the other
Financing Documents.

 

Section 3.3             Operating Agreement.

 

Borrower shall cause LLC to obtain the Lender’s written consent before amending,
modifying, restating, substituting, extending or renewing the Operating
Agreement.  Borrower shall not sell or transfer any membership interest in the
LLC without the Lender’s prior written consent.

 

Section 3.4             Compliance with Laws.

 

The Borrower shall comply with all applicable Laws and observe the valid
requirements of Governmental Authorities, the noncompliance with or the
non-observance of which would reasonably be expected to have a Material Adverse
Effect.

 

Section 3.5             Protection of Collateral.

 

The Borrower agrees that the Lender may at any time take such steps as the
Lender deems reasonably necessary to protect the Lender’s interest in, and to
preserve the Collateral.  The Borrower agrees to cooperate fully with the
Lender’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as the Lender may in good faith direct.  All of the
Lender’s expenses of preserving the Collateral, including, without limitation,
reasonable attorney’s fees, shall be part of the Enforcement Costs.

 

Section 3.6             Certain Notices.

 

The Borrower will promptly notify the Lender in writing of any Event of Default
and of any litigation, regulatory proceeding, or other event which would
reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

Section 3.7             Books and Records; Information.

 

(a)           The Borrower shall maintain proper books and records in which
full, true and correct entries are made of all dealings and transactions in
relation to the Collateral and which reflect the lien of the Lender thereon.

 

(b)           The Borrower agrees that the Lender may from time to time and at
its option (i) require the Borrower to, and the Borrower shall, periodically
deliver to the Lender records and schedules, which show the status of the
Collateral and such other matters which affect the Collateral, as well as copies
of Borrower’s tax returns and filings; (ii) verify the Collateral and inspect
the books and records of the Borrower and make copies thereof or extracts
therefrom; (iii) notify any prospective buyers or transferees of the Collateral
or any other Persons of the Lender’s interest in the Collateral; and
(iv) disclose to prospective buyers or transferees from the Lender any and all
information regarding the LLC, the Collateral and/or the Borrower.

 

Section 3.8             Disposition of Collateral.

 

The Borrower will not sell, discount, allow credits or allowances, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Collateral or any part thereof.

 

Section 3.9             Distributions.

 

The Borrower shall receive no dividend or distribution or other benefit with
respect to the LLC, and shall not vote, consent, waive or ratify any action
taken, which would violate or be inconsistent with any of the terms and
provisions of this Agreement, the Financing Agreement or any of the other
Financing Documents.  The Borrower authorizes and directs the LLC to make all
distributions and other payments constituting a part of the Collateral directly
to the Lender upon written request of the Lender, without any additional
authorization by the Borrower, after the occurrence of an Event of Default (as
hereinafter defined).  In the event any distribution or other payment
constituting a part of the Collateral is received by the Borrower after the
occurrence of an Event of Default, the Borrower shall immediately remit such
distribution or payment to the Lender, together with any necessary endorsement
or assignment.  All amounts received by the Lender in accordance with this
Section 3.9 shall, at the Lender’s option, be held as additional collateral for
the Obligations or applied to the repayment of the Obligations, in such order
and manner as the Lender may determine and without regard to the existence of an
Event of Default.

 

Section 3.10           Liens.

 

The Borrower will not create, incur, assume or suffer to exist any lien upon any
of the Collateral, other than liens in favor of the Lender.

 

Section 3.11           Taxes.

 

The Borrower shall cause the LLC to pay all taxes and similar charges imposed
upon or assessed against the LLC or any of the LLC’s property prior to the date
on which penalties are attached thereto.

 

6

--------------------------------------------------------------------------------


 

Section 3.12           Insurance.

 

The Borrower shall cause the LLC to maintain adequate insurance with respect to
the LLC’s property in conformity with prudent business practices.

 

ARTICLE IV
DEFAULT AND RIGHTS AND REMEDIES

 

Section 4.1             Events of Default.

 

The occurrence of any one or more of the following events which continues beyond
any applicable cure period shall constitute an “Event of Default” under the
provisions of this Agreement:

 

4.1.1        Default under Financing Agreement.

 

An Event of Default (as that term is defined in the Financing Agreement) shall
occur under the Financing Agreement.

 

4.1.2        Default under this Agreement.

 

Borrower shall fail to duly perform, comply with or observe any of the terms,
conditions or covenants of this Agreement.

 

4.1.3        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
Borrower), financial statement or other document furnished by Borrower or its
agents or representatives in connection with this Agreement, any of the other
Financing Documents, or the Obligations or the other obligations secured by this
Agreement, shall prove to have been false or misleading when made (or, if
applicable, when reaffirmed) in any material respect.

 

4.1.4        Failure to Comply with Covenants.

 

The failure of Borrower to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.

 

4.1.5        Liquidation, Termination, Dissolution of LLC.

 

The LLC is dissolved either pursuant to the provisions of its Operating
Agreement, by operation of law, or in any other manner, voluntarily or
otherwise; the Operating Agreement of the LLC is terminated pursuant to any of
its provisions or by operation of law, or amended or modified in any manner;
member of the LLC sells, assigns, mortgages, pledges, hypothecates, transfers,
encumbers, permits to be encumbered or otherwise disposes of any or all of his,
her or its interest in the LLC or withdraws voluntarily or involuntarily (by
operation of law or otherwise) from the LLC; any new member is admitted to the
LLC, in each case, without the prior consent of the Lender.

 

7

--------------------------------------------------------------------------------


 

Section 4.2             Remedies.

 

Upon the occurrence of any Event of Default, the Lender may at any time
thereafter exercise any one or more of the following rights, powers or remedies:

 

4.2.1        Accelerate Obligations.

 

The Lender may declare all or any portion of the Obligations to be immediately
due and payable, without notice to Borrower and without demand, protest or
notice of protest or dishonor.

 

4.2.2        Legal Proceedings.

 

The Lender may proceed to protect or enforce the Lender’s rights by an action or
actions at law or in equity or by any other appropriate proceeding, whether for
the specific performance of any of the covenants herein contained or of any
other agreement contained herein, or for an injunction against the violation of
any of the terms hereof, or in aid of the exercise or execution of any right,
remedy or power granted herein or by law.

 

4.2.3        Uniform Commercial Code.

 

The Lender shall have all of the rights and remedies of a secured party under
Title 9 of the Uniform Commercial Code and other applicable Laws and in
connection therewith may exercise all or any of the rights, powers and remedies
of a secured party under Title 9 of the Uniform Commercial Code.  Any
notification of a sale or other disposition of all or any part of the Collateral
required pursuant to Section 9-504 of Title 9 of the Uniform Commercial Code
shall be deemed commercially reasonable if sent in accordance with Section 5.1
(Notices) at least ten (10) days prior to the sale or other disposition.  Upon
demand by the Lender, the Borrower shall assemble the Collateral and all books
and records and make it available to the Lender, at a place designated by the
Lender.  The Lender or its agents may without notice from time to time enter
upon the Borrower’s premises to take possession of the Collateral and all books
and records, to remove it, or otherwise to prepare it for sale, or to sell or
otherwise dispose of it.

 

4.2.4        Sale or Other Disposition of Collateral.

 

The Lender may sell or redeem the Collateral, or any part thereof, in one or
more sales, at public or private sale, conduct by any officer or agent of, or
auctioneer or attorney for, the Lender, at the Lender’s place of business or
elsewhere, for cash, upon credit or future delivery, and at such price or prices
as the Lender shall, in its sole discretion, determine, and the Lender may be
the purchaser of any or all of the Collateral so sold.

 

Further:

 

(a)           Each purchaser of all or any portion of the Collateral (including
the Lender) at any such sale shall hold the Collateral so sold, absolutely free
from any claim or right of whatsoever kind, including, without limitation, any
equity or right of redemption, of the Borrower, which the Borrower hereby
specifically waives, to the extent it may lawfully do so, all

 

8

--------------------------------------------------------------------------------


 

rights of redemption, stay or appraisal which the Borrower has or may have under
any rule of law or statute now existing or hereafter adopted.

 

(b)           Any written notice required by law of any sale, public or private,
of all or any part of the Collateral shall be deemed in all circumstances to
have been given in a commercially reasonable manner if sent at least ten
(10) days prior to such sale by mail to the Borrower at the address for the
Borrower set forth in Section 5.1 (Notices).  At any such sale the Collateral
may be sold in one lot as an entirety or in separate parcels.  The Lender shall
not be obligated to make any sale pursuant to any such notice.  In case of any
sale of all or any part of the Collateral for credit or for future delivery, the
Collateral so sold may be retained by the Lender until the selling price is paid
by the purchaser thereof, but the Lender shall not incur any liability in case
of the failure of such purchaser to take up and pay for the Collateral so sold,
and in case of any such failure, such Collateral may again be sold under and
pursuant to the provisions hereof.  The Lender, as attorney-in-fact, pursuant to
Section 3.2 (Defense of Title), may, in the name and stead of the Borrower, make
and execute all conveyances, assignments and transfers of the Collateral sold
pursuant to this Section.  The Borrower shall, if so requested by the Lender,
ratify and confirm any sale or sales by executing and delivering to the Lender,
or to such purchaser or purchasers, all such documents as may, in the judgment
of the Lender, be advisable for the purpose.

 

(c)           If any consent, approval, or authorization of any Governmental
Authority or any Person having any interest therein, should be necessary to
effectuate any sale or other disposition of the Collateral, the Borrower agrees
to execute all such applications and other instruments, and to take all other
action, as may be required in connection with securing any such consent,
approval or authorization.

 

(d)           The Borrower recognizes that the Lender may be unable to effect a
public sale of all or a part of the Collateral consisting of “securities” by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and other applicable federal and state Laws.  The Lender may,
therefore, in its discretion, take such steps as it may deem appropriate to
comply with such Laws and may, for example, at any sale of the Collateral
consisting of securities restrict the prospective bidders or purchasers as to
their number, nature of business and investment intention, including, without
limitation, a requirement that the Persons making such purchases represent and
agree to the satisfaction of the Lender that they are purchasing such securities
for their account, for investment, and not with a view to the distribution or
resale of any thereof.  The Borrower covenants and agrees to do or cause to be
done promptly all such acts and things as the Lender may request from time to
time and as may be necessary to offer and/or sell the securities or any part
thereof in a manner which is valid and binding and in conformance with all
applicable Laws.

 

4.2.5        Specific Rights With Regard to Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, upon the continuance of an Event of
Default, the Lender may (but shall be under no obligation to), without notice to
the Borrower, and the Borrower hereby irrevocably appoints the Lender as its
attorney-in-fact, with power of substitution, in the name of

 

9

--------------------------------------------------------------------------------


 

the Lender or in the name of the Borrower or otherwise, for the use and benefit
of the Lender, but at the cost and expense of the Borrower and without notice to
the Borrower:

 

(a)           direct any person or entity obligated to make payments or
distributions directly to the Lender;

 

(b)           compromise, extend or renew any of the Collateral or deal with the
same as it may deem advisable;

 

(c)           make exchanges, substitutions or surrenders of all or any part of
the Collateral;

 

(d)           copy, transcribe, or remove from any place of business of the
Borrower all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Lender, make such use of the Borrower’s places of business as may
be reasonably necessary to administer, control and collect the Collateral;

 

(e)           demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;

 

(f)            institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Collateral;

 

(g)           settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Collateral or any legal proceedings brought in
respect thereof;

 

(h)           endorse or sign the name of the Borrower upon any items of
payment, certificates of title, instruments, securities, powers, documents,
documents of title, or other writing relating to or part of the Collateral and
on any proof of claim in bankruptcy against an account debtor;

 

(i)            take any action and execute any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes of
this Agreement;

 

(j)            take control in any manner of any cash or non-cash items of
payments comprising the Collateral;

 

(k)           subject to obtaining all necessary consents, approvals, and
authorizations, if any, required by applicable laws, cause the Collateral to be
transferred to the Lender or to the name of one or more of the Lender’s nominees
and thereafter exercise as to such Collateral all rights, powers and remedies of
owners;

 

(l)            collect by legal proceedings or otherwise all distributions,
interest, principal payments, and other sums now or hereafter payable on account
of the Collateral, and hold the same as Collateral, or apply the same to the
expenses incurred by the Lender in such legal proceedings or to the Obligations,
the manner and distribution of the application to be determined by the Lender in
its sole and absolute discretion;

 

10

--------------------------------------------------------------------------------


 

(m)          enter into any extension, subordination, reorganization, deposit,
merger or consolidation agreement, or any other agreement relating to or
affecting the Collateral and in connection therewith deposit or surrender
control of such Collateral thereunder, and accept other property in exchange
therefor and hold or apply such property or money so received in accordance with
the provisions hereof;

 

(n)           take any other action necessary or beneficial to realize upon or
dispose of the Collateral; and

 

(o)           upon written instructions to the LLC, the Lender or its designees
shall be entitled to become a member in the LLC in the place and stead of the
Borrower and shall be entitled to exercise and enjoy all rights and privileges
pertaining thereto, including without limitation, the right to (i) participate
in the management and administration of the LLC’s business and affairs,
(ii) require information regarding or an accounting of LLC transactions and
(iii) inspect the LLC’s books.

 

4.2.6        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
the Lender to the payment of the Enforcement Costs, and any balance of such
proceeds will be applied by the Lender to the payment of the Obligations and the
other obligations secured by this Agreement in such order and manner of
application as the Lender may from time to time in its sole and absolute
discretion determine.  If the sale or other disposition of the Collateral fails
to fully satisfy the Obligations and the other obligations secured by this
Agreement, the Borrower shall remain liable to the Lender for any deficiency, if
and to the extent the Borrower is liable for the payment or performance of the
Obligations under the provisions of any of the Financing Documents.

 

4.2.7        Performance by Lender.

 

If the Borrower shall fail to perform, observe or comply with any of the
conditions, covenants, terms, stipulations or agreements contained in this
Agreement or any of the other Financing Documents, the Lender without notice to
or demand upon the Borrower and without waiving or releasing any of the
Obligations or any Event of Default, may (but shall be under no obligation to)
at any time thereafter make such payment or perform such act for the account and
at the expense of the Borrower, and may enter upon the premises of the Borrower
for that purpose and take all such action thereon as the Lender may consider
necessary or appropriate for such purpose and the Borrower hereby irrevocably
appoints the Lender as its attorney-in-fact to do so, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower.  All sums so paid or advanced
by the Lender together with interest thereon from the date of payment, advance
or incurring until paid in full at the highest rate of interest charged under
the Note and all costs and expenses, shall be deemed part of the Enforcement
Costs, shall be paid by the Borrower to the Lender on demand, and shall
constitute and become a part of the Obligations.

 

11

--------------------------------------------------------------------------------


 

4.2.8        Other Remedies.

 

The Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.

 

Section 4.3             Costs and Expenses.

 

The Borrower shall pay on demand all reasonable costs and expenses (including
reasonable attorney’s fees), all of which shall be deemed part of the
Obligations, incurred by and on behalf of the Lender incident to the preparation
of and in connection with this Agreement, any collection, servicing, sale,
disposition or other action taken by the Lender with respect to the Collateral
or any portion thereof.  Such costs and expenses shall become part of the
Obligations.

 

Section 4.4             Receipt Sufficient Discharge to Purchaser.

 

Upon any sale or other disposition of the Collateral or any part thereof, the
receipt of purchase money by the Lender or other Person making the sale or
disposition shall be a sufficient discharge to the purchaser for the purchase
money, and such purchaser shall not be obligated to see to the application
thereof.

 

Section 4.5             Remedies, Etc. Cumulative.

 

Each right, power and remedy of the Lender as provided for in this Agreement or
in any of the other Financing Documents or in any related instrument or
agreement or now or thereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or in the other
Financing Documents or in any related document, instrument or agreement or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Lender of any or all such other rights, powers or remedies.

 

Section 4.6             No Waiver, Etc.

 

No failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant or agreement of this Agreement or of any of the other
Financing Documents or of any related documents, instruments or agreements, or
to exercise any right, power or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, condition, covenant or agreement or of any
such breach, or preclude the Lender from exercising any such right, power or
remedy at any later time or times.  By accepting payment after the due date of
any amount payable under this Agreement or under any of the other Financing
Documents or under any related document, instrument or agreement, the Lender
shall not be deemed to waive the right either to require prompt payment when due
of all other amounts payable under this

 

12

--------------------------------------------------------------------------------


 

Agreement or under any other of the Financing Documents, or to declare a default
for failure to effect such prompt payment of any such other amount.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1             Notices.

 

All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement shall be given as
set forth in the Financing Agreement.

 

Section 5.2             Amendments; Waivers.

 

This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by the Lender
and the Borrower.  No waiver of any provision of this Agreement or of any of the
other Financing Documents, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing. 
No course of dealing between the Borrower and the Lender and no act or failure
to act from time to time on the part of the Lender shall constitute a waiver,
amendment or modification of any provision of this Agreement or any of the other
Financing Documents or any right or remedy under this Agreement, under any of
the other Financing Documents or under applicable Laws.

 

Section 5.3             Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Lender shall
determine and are in addition to, and not exclusive of, rights, powers and
remedies provided by existing or future applicable Laws.  In order to entitle
the Lender to exercise any remedy reserved to it in this Agreement, it shall not
be necessary to give any notice, other than such notice as may be expressly
required in this Agreement.  Without limiting the generality of the foregoing,
the Lender may:

 

(a)           proceed against the Borrower with or without proceeding against
the LLC or any other Person who may be liable for all or any part of the
Obligations;

 

(b)           proceed against the Borrower with or without proceeding under any
of the other Financing Documents or against any Collateral or other collateral
and security for all or any part of the Obligations;

 

(c)           without notice, release or compromise with any guarantor or other
Person liable for all or any part of the Obligations under the Financing
Documents or otherwise; and

 

(d)           without reducing or impairing the obligations of the Borrower and
without notice thereof: (i) fail to perfect the lien in any or all Collateral or
to release any or all the Collateral or to accept substitute collateral,
(ii) waive any provision of this Agreement or the other Financing Documents,
(iii) exercise or fail to exercise rights of set-off or other rights, or

 

13

--------------------------------------------------------------------------------


 

(iv) accept partial payments or extend from time to time the maturity of all or
any part of the Obligations.

 

Section 5.4             Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

(a)           the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;

 

(b)           the obligation to be fulfilled shall be reduced to the limit of
such validity;

 

(c)           if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of the Lender, all of the
Obligations of the Borrower to the Lender shall become immediately due and
payable; and

 

(d)           if affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.

 

Section 5.5             Assignments by Lender.

 

The Lender may, with the consent of the Borrower, sell, assign or transfer to or
participate with any Person or Persons all or any part of the Obligations, and
each such Person or Persons shall have the right to enforce the provisions of
this Agreement and any of the other Financing Documents as fully as the Lender,
provided that the Lender shall continue to have the unimpaired right to enforce
the provisions of this Agreement and any of the other Financing Documents as to
so much of the Obligations that the Lender has not sold, assigned or
transferred.  In connection with the foregoing, the Lender shall have the right
to disclose to any such actual or potential purchaser, assignee, transferee or
participant all financial records, information, reports, financial statements
and documents obtained in connection with this Agreement and any of the other
Financing Documents or otherwise; provided that each such recipient shall have
executed and delivered to the Borrower a confidentiality agreement containing
substantially the same terms as Section 8.21 of the Financing Agreement.

 

Section 5.6             Successors and Assigns.

 

This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender.

 

14

--------------------------------------------------------------------------------


 

Section 5.7             Applicable Law.

 

This Agreement, shall be governed by the Laws of the State, as if each of the
Financing Documents and this Agreement had each been executed, delivered,
administered and performed solely within the State.

 

Section 5.8             Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 5.9             Entire Agreement.

 

This Agreement is intended by the Lender and the Borrower to be a complete,
exclusive and final expression of the agreements contained herein.  Neither the
Lender nor the Borrower shall hereafter have any rights under any prior
agreements but shall look solely to this Agreement for definition and
determination of all of their respective rights, liabilities and
responsibilities under this Agreement.

 

Section 5.10           Counterparts.

 

This Agreement may be executed in any number of duplicate originals, each of
which shall be an original but all of which together shall constitute one and
the same institute.

 

Section 5.11           Waiver of Trial by Jury.

 

BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH BORROWER AND THE LENDER MAY BE PARTIES, ARISING
OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE FINANCING
DOCUMENTS, OR (C) THE COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by Borrower and the
Lender, and Borrower and the Lender hereby represent that no representations of
fact or opinion have been made by any individual to induce this waiver of trial
by jury or to in any way modify or nullify its effect.  Borrower and the Lender
further represent that they have been represented in the signing of this
Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.

 

Section 5.12           Liability of the Lender.

 

The Borrower hereby agrees that the Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Lender in making examinations, investigations or
collections, or otherwise in perfecting,

 

15

--------------------------------------------------------------------------------


 

maintaining, protecting or realizing upon any lien or security interest or any
other interest in the Collateral or other security for the Obligations.  Except
for willful misconduct or gross negligence, the Lender shall be under no
liability for, and the Borrower hereby releases the Lender from, all claims for
loss or damage caused by (a) the Lender’s failure to perform or collect any of
the Collateral, or (b) the Lender’s failure to preserve or protect any rights of
the Borrower under the Collateral.  The Borrower agrees that the duties of the
Lender with respect to the Collateral shall be solely to use reasonable care in
the custody and preservation of the Collateral in Lender’s possession, which
shall not include any steps necessary to preserve rights against prior parties. 
In the event the Lender enforces or seeks to enforce any of the rights of an
owner of the LLC under any of the Collateral, the Borrower shall immediately
reimburse the Lender for such costs and expenses (including actual attorney’s
fees reasonably incurred) so incurred and payment of such sums shall be secured
by this Agreement.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered, as of the day and year first written above.

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ James M. Rallo

 

Name: James M. Rallo

 

Title: Chief Financial Officer & Treasurer

 

[Signature Page to Pledge, Assignment and Security Agreement]

 

--------------------------------------------------------------------------------